FILED
                             NOT FOR PUBLICATION                            MAR 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ZENGTAI LIN, a.k.a. Bao Hua Zhang,               No. 11-70012

               Petitioner,                       Agency No. A096-066-433

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges,

       Zengtai Lin, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Farah

v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and de novo due process claims,

Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009). We grant the petition

for review, and we remand.

         The agency relied on discrepancies between trial exhibit 11, a visa

application, and Lin’s testimony to find him not credible. However, in its decision,

the BIA failed to address Lin’s contention that the IJ improperly admitted the visa

application. Accordingly, we grant the petition for review, and we remand for the

BIA to address this argument in the first instance. See INS v. Ventura, 537 U.S. 12,

16 (2002) (per curiam); Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir.

2005).

         PETITION FOR REVIEW GRANTED; REMANDED.




                                            2                                  11-70012